Exhibit 10.1

 

REAL ESTATE PURCHASE AGREEMENT

 

THIS REAL ESTATE PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of the date of the last signature (the “Effective Date”), by and between OLAM
FARMING, INC., a Delaware corporation with principal offices at 205 E. River
Park Circle, Suite 310, Fresno, CA 93720-1572 (the “Seller”), and Arnold (CA)
LLC, or assigns, a Delaware limited liability company with principal offices at
4600 S. Syracuse St., Suite 1450, Denver, CO 80237, (the “Buyer”), with Chicago
Title Company, Fresno, California, as Escrow Holder. Seller and Buyer are
sometimes collectively referred to herein as the “Parties” and singularly by
their individual names or as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, the Seller has, subject to the terms and conditions enumerated herein,
agreed to sell, and the Buyer has agreed to purchase, approximately 5,101 acres
of farmland real estate located in Madera and Kern Counties, California, known
as the KG, Chowchilla I, Chowchilla II and Stella Ranches and more particularly
described in Exhibit A attached hereto (the “Real Estate”) and the Additional
Interests, as defined below.

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, covenant and
agree as follows:

 

1.        SALE AND PURCHASE.  Seller does hereby covenant and agree to sell and
convey the Real Estate, together with all water rights, all mineral rights (if
any, and then only to the extent of Seller’s interest therein), appurtenances
and hereditaments, as well as title and interest to easements and rights-of-way,
now located thereon or attached thereto (collectively, the “Additional
Interests” and, hereafter, the Real Estate and the Additional Interests shall be
referred to as the “Property”) by good and sufficient grant deeds recordable in
Madera and Kern Counties, California (the "Grant Deeds") to Buyer, or to such
entity as Buyer may designate provided that such entity is owned by Buyer or
Buyer’s parent company and provided further that Buyer shall not be released
from any of Buyer’s agreements and undertakings as set forth herein; and Buyer
covenants and agrees to purchase and accept Property on the terms provided for
herein. Notwithstanding anything to the contrary written in this Agreement, the
Property does not include the Excluded Property (defined below in this Section)
which Seller shall retain and Buyer shall not purchase.

 

a)        Excluded Property. "Excluded Property" includes the following
improvements located on the Property: permanent plantings, wells, well parts and
equipment, electrical panels, electrical hookups, water conveyance and discharge
facilities, pipelines, irrigation systems inclusive of motors, pumps, piping,
tubing, emitters, etc., structures, and dwellings (including all
residences).   Seller, at Seller's sole discretion, shall have the right to
depreciate the Excluded Property. Additionally, Seller may, at Sellers's sole
cost and expense, remove, destroy, or level any of the Excluded Property at
Seller's sole discretion as long as such acts do not negatively impact the
farming operation on the Premises.

 





Page 1 of 38

--------------------------------------------------------------------------------

 



2.        PRICE.

 

a)        Purchase Price. The price at which Seller will sell, and Buyer will
purchase, the Property shall be One Hundred Ten Million and No/100 Dollars
($110,000,000.00) (the “Purchase Price”).

 

b)       Payment of Purchase Price.  The Purchase Price shall be paid as
follows:

 

(i)           Independent Consideration.  Notwithstanding any term or provision
of this Agreement, Buyer hereby delivers to Seller an amount equal to One
Hundred and No/100 Dollars ($100.00) from the Initial Deposit (as hereinafter
defined) (the “Independent Consideration”) as independent consideration to
Seller for having entered into this Agreement.  The Independent Consideration
shall be nonrefundable if Close of Escrow does not occur for any reason related
to a Buyer default or termination under this Agreement, or due to a failure of a
Buyer condition, and to the extent that this Agreement requires any funds to be
refunded to Buyer, any amount so refunded shall not include the Independent
Consideration; provided, however, that the Independent Consideration shall be
refunded to Buyer from Seller, as part of Buyer’s damages, in the event of a
Seller default under this Agreement.

 

(ii)          Deposit.  Within three (3) business days of the Effective Date,
Buyer shall deposit the sum of One Million and No/100 Dollars ($1,000,000.00)
with Escrow Holder (the “Initial Deposit”).  At Buyer’s request, the Initial
Deposit shall be placed in an interest bearing account at a federally insured
commercial bank or other institution acceptable to Buyer, with all interest
accruing for Buyer’s benefit.  The entire Initial Deposit (and any accrued
interest) is refundable to Buyer until the end of the Title Review Period
(defined below in Section 3(b)). Thereafter, unless Buyer is unable to obtain
the Financing (as described in Section 5(a)), the Initial Deposit shall be
non-refundable.   After the earlier of Buyer's obtaining assurance of the
Financing or the end of the Financing Period, unless Buyer has given timely
notice of its election to terminate this Agreement as provided in Section 5(a),
Buyer shall deposit an additional One Million and No/100 Dollars ($1,000,000.00)
with Escrow Holder (the “Additional Deposit” and together with the Initial
Deposit and all interest accrued thereon, is referred to herein as the
“Deposit”).  Thereupon, the Deposit shall be non-refundable for any reason
except Seller’s material breach of the obligations under this Agreement.  If
Escrow Closes, then Escrow Holder shall apply the Deposit (and accrued interest)
against the Purchase Price.

 

(iii)         Balance.  At or prior to the Close of Escrow (as defined below),
Buyer shall deposit the balance of the Purchase Price with Escrow Holder in
cash, by cashier’s check, wire transfer, or other immediately available good
funds acceptable to Seller (the “Balance”).

 

c)        Liquidated Damages.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT THAT THE ESCROW FAILS TO CLOSE DUE TO A
BREACH OR DEFAULT BY BUYER, THEN THE AMOUNT OF THE DEPOSIT DEPOSITED AT THAT
TIME SHALL ACT AS LIQUIDATED DAMAGES, AND NOT AS A PENALTY AND AS SELLER'S
EXCLUSIVE REMEDY AGAINST BUYER AT LAW OR OTHERWISE.  THE AMOUNT OF SELLER'S
ACTUAL DAMAGES IN THE EVENT OF BUYER’S BREACH OR DEFAULT WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO ASCERTAIN, AND THE AMOUNT SET FORTH ABOVE AS
LIQUIDATED





Page 2 of 38

--------------------------------------------------------------------------------

 



 

DAMAGES HAS BEEN AGREED UPON BY SELLER AND BUYER AFTER SPECIFIC
NEGOTIATION.  THE PARTIES AGREE THAT THE AMOUNT SET FORTH ABOVE REPRESENTS A
REASONABLE ESTIMATE OF THE ACTUAL DAMAGES WHICH SELLER WOULD INCUR IN THE CASE
OF SUCH BREACH OR DEFAULT BY BUYER.  BY INITIALING THE SPACES WHICH FOLLOW,
SELLER AND BUYER SPECIFICALLY AND EXPRESSLY AGREE TO ABIDE BY THE TERMS AND
PROVISIONS OF THIS SECTION 2(c) CONCERNING LIQUIDATED DAMAGES IN THE EVENT OF A
BREACH OR DEFAULT BY BUYER.

 

 

 

 

 

BUYER

 

SELLER

 

d)       Allocation of Purchase Price.  For all purposes relevant to the
calculation of federal or state taxes, the Parties shall mutually agree on an
allocation of the Purchase Price on or before the expiration of the Financing
Period, and each Party will report the transactions contemplated herein in a
manner consistent with this allocation. The Purchase Price shall be allocated
only and solely to the Property.

 

e)        1031 Exchange.  Each party may engage in an Internal Revenue Code
Section 1031 exchange with respect to the sale and purchase of the Property and
will cooperate with the other Party (at no cost to the other Party) to the
extent necessary to accomplish such exchange.

 

3.        TITLE TO PROPERTY.  Seller shall convey good, marketable and insurable
fee simple title to the Property to Buyer free and clear of all liens and
encumbrances, subject only to the exceptions listed below (the "Permitted
Exceptions")

 

a)        Permitted Exceptions.

 

(i)           The lien for current real and personal property taxes and water
district taxes and assessments, if any, not yet due;

 

(ii)          The lien for supplemental taxes and assessments resulting from the
change in ownership created by the sale of the Property to Buyer;

 

(iii)         Zoning laws and building ordinances, easements of record and
rights-of-way for public roads, public utilities, and underground pipelines that
are of record or apparent, which do not materially interfere with Buyer’s
agricultural use of the Property, including, but not limited to those included
on Exhibit A;

 

(iv)         Covenants and restrictions of record which will not be violated by
Buyer’s agricultural use of the Property or which do not restrict agricultural
use of the Property;

 

(v)          Prior mineral leases and/or reservations of record;

 

(vi)         Roads, ways, and streams crossing the Property;

 

(vii)        Matters which would be disclosed by a true and current survey of
the Property;

 





Page 3 of 38

--------------------------------------------------------------------------------

 



 

(viii)       Existing mortgages to be paid in full at Closing or released at
Closing; and

 

(ix)         All other exceptions to title, not objected to by Buyer pursuant to
Section 3(b), reflected on the preliminary report of title to the Property
issued by Escrow Holder (the “Preliminary Report”).

 

b)       Preliminary Report.  As soon as possible after the Effective Date,
Escrow Holder shall deliver to Buyer a copy of the Preliminary Report and any
exceptions to title listed on the Preliminary Report.  Upon receipt of the
Preliminary Report, map with plotted easements and copies of all of documents
referred to above, Buyer shall have ten (10) days within which to notify Seller
in writing of any exceptions to title disclosed thereby other than those
described in Section 3(a) above that Buyer, in its reasonable discretion,
disapproves (the “Objectionable Exceptions”).  If Buyer notifies Seller of one
or more Objectionable Exceptions, Seller shall have ten (10) days after receipt
of such written notice (the "Objection Response Period") to (i) remove or agree
to remove the Objectionable Exception(s) prior to the Close of Escrow, and
proceed to close the sale; or (ii) refuse to remove the Objectionable
Exception(s), in which case Buyer may elect to waive its objection (with any
such objections thereafter being deemed Permitted Exceptions) and close the
sale, or withdraw its offer to purchase the Property by providing Seller notice
of such withdrawal in writing within five (5) days after the last day of the
Objection Response Period (the "Title Review Period") and receive a refund of
the Deposit (to the extent paid into the Escrow), whereupon neither Party shall
have any further obligation to sell or purchase the Property.  Buyer’s failure
to provide such written notice of withdrawal to Seller on or before the end of
the Title Review Period shall be deemed to constitute Buyer’s acceptance of the
Property and intention to complete the purchase thereof in accordance with the
terms of this Agreement and the Deposit shall become non-refundable except in
the case of Seller’s material default under this Agreement or Buyer's inability
to obtain the Financing.

 

c)        Title Insurance.  At the Close of Escrow and as a condition to Buyer’s
obligation to purchase the Property, Escrow Holder shall commit to issue, and to
deliver to Buyer, its standard coverage ALTA title insurance policy insuring
title to the Property in Buyer in the condition set forth in Section 3(a) and
with liability in the amount of the Purchase Price (the “Title Policy”). Seller
shall pay the cost of a CLTA title insurance policy and Buyer shall pay any
additional costs or fees associated with the ALTA title insurance policy.

 

d)       Additional Title Evidence. If Buyer or Buyer’s lender requires title
evidence of a type other than that which Seller provides, then the additional
cost, if any and all other costs not set forth herein to be paid by Seller,
occasioned by the title evidence required shall be at Buyer’s expense and no
additional cost shall be chargeable to Seller.

 

e)        Condition of Property. Seller is selling the Property “as is, where
is” with no warranties of any nature whatsoever, except as provided in this
Agreement.

 

Except as expressly set forth in this Agreement, Seller has not made and hereby
disclaims any and all representations and warranties as to the quality,
quantity, adequacy, availability, reliability, transferability or cost of
surface or well water, water rights for the Property, or the eligibility thereof
or Buyer to receive irrigation water from any irrigation





Page 4 of 38

--------------------------------------------------------------------------------

 



 

or water district.  Buyer represents that prior to the Closing it will have
independently investigated the availability, quality and cost of water available
to the Property and satisfied itself as to the adequacy and cost thereof.

 

Buyer acknowledges that the Property has been an active working farm for many
years.  Buyer specifically acknowledges that various petroleum products, fuel,
gasoline and chemicals, including fertilizers, herbicides and pesticides,
customarily used in farming, some of which may, as of the date hereof, be
considered to be hazardous or toxic, may have been used, stored, mixed and
applied to the Property in the course of the farming or ranching activities
conducted thereon or on adjacent property.  Buyer further acknowledges that,
except as expressly set forth in this Agreement and in any other document
provided hereunder, Seller, its agents, officers, directors, employees and other
persons acting on behalf of Seller have made no representation or warranty of
any kind as to the precise number of acres of the Real Estate, the development
potential of the Property, the condition of the Property or the soil, drainage
capacity, the quality, quantity, variety, value or marketability of any
permanent plantings or growing crops, the existence, transferability or value of
any mineral rights, or the condition of any improvements, fixtures or equipment
located on the Property on which Buyer has relied or will rely, directly or
indirectly for any purpose.

 

BUYER ACKNOWLEDGES THAT BUYER IS PURCHASING THE PROPERTY SOLELY IN RELIANCE ON
BUYER'S OWN INVESTIGATION, AND THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, HAVE BEEN MADE BY SELLER, OR SELLER'S AGENTS.  BUYER WILL ACQUIRE THE
PROPERTY INCLUDING ANY IMPROVEMENTS, EQUIPMENT, FIXTURES, AND PERSONAL PROPERTY
CONVEYED BY SELLER “AS IS” AND WITHOUT EXPRESS OR IMPLIED WARRANTY OF CONDITION,
MERCHANTABILITY OR FITNESS.

 

4.        INSPECTION PERIOD CANCELLATION.

 

a)        Inspection Period. Buyer shall have the right to inspect the Property
in all respects and perform its general due diligence responsibilities for
fifteen (15) days after the Effective Date (the “Inspection Period”).  If such
inspection and examination of the Property and related issues, including but not
limited to survey, title work, environmental issues, and water rights, is not
satisfactory to Buyer, Buyer may, in its sole discretion, cancel this Agreement
upon written notice to Seller within the Inspection Period, and in such event
neither party will have any further obligation or liability under this Agreement
and the Deposit shall be refunded to Buyer.  If Buyer fails to notify Seller of
its election to terminate this Agreement on or before the expiration of the
Inspection Period, Buyer shall be deemed conclusively to have waived its right
to terminate this Agreement pursuant to this Section 4. Seller agrees to
cooperate reasonably with any such investigations, inspections or studies made
by or at Buyer’s direction.

 

b)       Buyer's Indemnification of Seller. Buyer shall: (a) keep the Property
free and clear of all liens arising out of the activities of Buyer and/or
Buyer’s agents at or on the Property; (b) repair any and all damage to the
Property caused by Buyer or any Buyer’s agent or by any tests or investigations
conducted by, on behalf of, or at the direction of Buyer; and (c) protect,
defend with counsel reasonably acceptable to Seller, indemnify and hold Seller,
its affiliates and its and their partners, managers, members, employees,
shareholders,





Page 5 of 38

--------------------------------------------------------------------------------

 



 

agents, officers, directors and representatives, harmless from and against any
and all actions, liabilities, claims, damages, losses, costs, and expenses
(including, but not limited to, reasonable experts’ fees, reasonable attorneys’
fees and the costs and expenses incurred by such attorneys and experts) arising
out of or in any way related to: (A) entry onto the Property or any activity
thereon or with respect thereto by Buyer or Buyer’s agents (whether before or
after the Effective Date); and (B) any breach by Buyer or Buyer’s agents of the
provisions of Section 4.

 

c)        Insurance.  Buyer shall, at all times during its activities on the
Property, both during the Inspection Period and until the Closing, obtain and
keep in full force and effect the insurance described below.  In accordance with
section (iv) below, prior to any entry onto the Property under this Agreement,
and as evidence of specified insurance coverage, Buyer shall deliver to Seller
certificates of such insurance or, at the request of Seller, copies of such
insurance policies.

 

(i)           Type of Insurance.  Buyer shall, at its sole cost and expense,
maintain in full force and effect during the term of this Agreement, with
companies acceptable to Seller, which acceptance shall not be unreasonably
withheld, the following insurance: (i) Workers Compensation Insurance (at the
minimum limit required by law) for all persons Buyer hires as employees of Buyer
in carrying out its activities on the Property; and (ii) Commercial General
Liability Insurance on an “occurrence” basis, covering the activities of Buyer
and its agents, employees, contractors and Buyer’s agents on the Property and
any and all resulting injury to persons and damage to the Property, with a
combined single limit for bodily injury and property damage of not less than Two
Million Dollars ($2,000,000) per occurrence.  Such Commercial General Liability
Insurance policy shall include contractual indemnity coverage for the
indemnities of Buyer given to Seller under Section 4(b).

 

(ii)          Additional Insureds.  Seller and its members shall be included as
an additional insured under the coverage specified above.

 

(iii)         Policy Requirements.  Each insurance policy required under this
paragraph shall: (i) be issued by insurance carriers licensed and approved to do
business in California, having a general policyholders rating of not less than
“A-” and financial rating of not less than “VII” in the most current Best’s
Insurance Report; (ii) contain a provision that the policy shall not be subject
to material alteration to the detriment of Seller or Buyer or cancellation
without at least thirty (30) days’ prior written notice being given to Seller by
registered mail; (iii) provide that such policy or policies and the coverage
evidenced thereby are primary and any insurance maintained by the additional
insureds is noncontributing with such primary coverage; and (iv) contain
severability of interest and cross liability clauses.

 

(iv)         Evidence of Insurance.  As evidence of specified insurance
coverage, Buyer shall, prior to any entry onto the Property by Buyer or any
Buyer’s agent of Buyer and from time to time thereafter at the request of
Seller, deliver to Seller certificates evidencing the insurance policies
required hereunder.  Seller has the right to review certified policies as
reasonably necessary.  Such evidence shall be delivered to Seller before any
entry by Buyer, or any Buyer’s agent, on the Property.

 





Page 6 of 38

--------------------------------------------------------------------------------

 



5.        CONTINGENCY

 

a)        Financing.  This Agreement is contingent upon Buyer obtaining
satisfactory equity and debt financing with no conditions to closing for the
transaction (the “Financing”). Buyer shall use due diligence and make good faith
efforts in obtaining such Financing. If Buyer has been unable to obtain such
Financing, and Buyer serves written notice of such circumstance to Seller sixty
(60) days following the Effective Date of this Agreement (the “Financing
Period”), Buyer and Seller shall each have the right to unilaterally terminate
this Agreement and the Initial Deposit shall be returned to Buyer.  In case of
termination of the Agreement pursuant to this Section 5, neither party shall
have any further obligation or liability under this Agreement.

 

6.        ESCROW AND CLOSING.

 

a)        Closing shall take place at a time and place agreeable to both Buyer
and Seller, and all conditions enumerated in the Agreement have been satisfied
or waived by the Buyer (the “Closing”). The Closing shall take place by the
later of: (a) 15 days from the expiration of the Financing Period; or (b)
November 17, 2017.

 

b)       Inability to Close.  In the event Escrow Holder is unable to Close the
Escrow and the Closing Date is not otherwise extended, the Escrow shall
terminate.  Subject to the terms of this Agreement, Escrow Holder shall return
to each Party any money or documents deposited by the respective Parties and
terminate the Escrow; provided, however, that any cancellation charges imposed
by Escrow Holder shall be paid by the defaulting Party, or if neither Party is
in default, divided equally between Buyer and Seller.

 

c)        Procedure for Closing.  Escrow Holder shall Close the Escrow by doing
the following:

 

(i)           Pay from funds deposited by Seller or otherwise distributable to
Seller, all claims, demands, and liens necessary to place title to the Property
in the condition set forth in Section 3(a);

 

(ii)          In accordance with Section 6(e), pay Seller's share of the Closing
Costs from funds deposited by Seller or otherwise distributable to Seller;

 

(iii)         Pay from funds deposited by Buyer, Buyer’s share of the Closing
Costs;

 

(iv)         Record the Grant Deeds in the Official Records of Madera and Kern
Counties, and direct the County Recorders to return the recorded Grant Deeds to
Buyer with conformed copies to Seller and file a Preliminary Change of Ownership
Report in both  Madera and Kern Counties;

 

(v)          Deliver a copy of Buyer’s and Seller's closing statements for the
Escrow to the respective Parties;

 

(vi)         Deliver a copy of the FIRPTA Affidavit and the Withholding
Affidavit to Buyer;

 

(vii)        Subject to Section 6(g), deliver to Seller the Purchase Price, less
payments and other charges that are chargeable to Seller as authorized under
this Agreement;

 





Page 7 of 38

--------------------------------------------------------------------------------

 



 

(viii)       Subject to Section 6(g), deliver any remaining funds held in Escrow
to Buyer; and

 

(ix)         Deliver to Buyer the original and two (2) copies of the Title
Policy in the form set forth in Section 3(c) no later than thirty (30) days
after the Closing Date.

 

7.        TERMS AND CONDITIONS.  The Buyer and Seller agree to the additional
terms and conditions set forth in Exhibit B.

 

8.        NOTICES.  All notices, demands, requests, consents, certificates and
waivers from either party to the other shall be in writing and sent by United
States registered mail, return receipt requested, postage prepaid, or via
e-mail, addressed as follows:

 

If to Seller:      Olam Farming, Inc.

Attn:      Dave DeFrank

205 E. River Park Circle, Suite 310

Fresno, CA 93720-1572

dave.defrank@olamnet.com

 

With a copy to:

Ligia Bernardo, Director of Legal

205 E. River Park Circle, Suite 310

Fresno, CA 93720

 

Baker Manock & Jensen

Attn: Carl R. Refuerzo

5260 North Palm, Suite 421

Fresno, CA 93704

crefuerzo@bakermanock.com

 

If to Buyer:          Arnold (CA) LLC

attn. Legal Department

4600 S. Syracuse St., Suite 1450

Denver, CO 80237

legal@farmlandpartners.com

 

or to such other address or email address as the party to receive the notice,
demand, request, consent, certificate or waiver may hereafter designate in
writing to the other.  All notices, demands, requests, consents, certificates
and waivers shall be deemed to be given when sent via email, or on the third
business day after being deposited in the United States mail as aforesaid,
whichever occurs first.

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures to follow on the next page.]

 





Page 8 of 38

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above:

 

 

 

 

BUYER:

    

SELLER:

 

 

 

Arnold (CA) LLC

 

COLAM FARMING, INC.,

 

 

a Delaware corporation

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 





Page 9 of 38

--------------------------------------------------------------------------------

 



EXHIBIT A

DESCRIPTION OF THE REAL ESTATE

 

KG RANCH:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
MADERA, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

ALL THAT PORTION OF SWAMP & OVERFLOW SURVEY NO. 287, IN THE SOUTHEASTERLY 1/2 OF
THE SOUTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, THE SOUTHWEST 1/4 OF THE
SOUTHWEST 1/4 AND THE SOUTHEASTERLY 1/2 OF NORTHWEST 1/4 OF SOUTHWEST 1/4 OF
SECTION 24, TOWNSHIP 13, SOUTH, RANGE 16 EAST, M.D.B.&M., LYING IN MADERA
COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN VOL. 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE UNITED STATES TRAVERSE CORNER ON THE NORTH LINE OF SAID SECTION
24, FROM WHICH THE NORTHWEST CORNER OF SAID SECTION 24 BEARS SOUTH 89 DEGREES 48
MINUTES 28 SECONDS WEST 1,881.00 FEET, SAID POINT OF BEGINNING HAVING
COORDINATES Y=106, 842.16 AND X=2, 093, 805.30; THENCE FROM SAID POINT OF
BEGINNING AND ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE, SOUTH 79
DEGREES 52 MINUTES 39 SECONDS WEST 38.83 FEET; THENCE LEAVING SAID SEGREGATION
LINE FROM A TANGENT THAT BEARS SOUTH 52 DEGREES 22 MINUTES 36 SECONDS WEST ALONG
A CURVE TO THE LEFT HAVING A RADIUS OF 1,035.00 FEET THROUGH A CENTRAL ANGLE OF
19 DEGREES 23 MINUTES 10 SECONDS, AN ARC DISTANCE OF 350.19 FEET TO A POINT ON
THE LAST SAID SEGREGATION LINE; THENCE ALONG SAID SEGREGATION LINE, SOUTH 06
DEGREES 37 MINUTES 48 SECONDS EAST 185.71 FEET; THENCE SOUTH 28 DEGREES 04
MINUTES 39 SECONDS WEST 408.24 FEET, THENCE LEAVING THE SAID SEGREGATION LINE,
SOUTH 06 DEGREES 04 MINUTES 01 SECONDS WEST 635.55 FEET; THENCE SOUTH 03 DEGREES
12 MINUTES 16 SECONDS WEST 100.13 FEET; THENCE SOUTH 06 DEGREES 04 MINUTES 01
SECONDS WEST 844.73 FEET; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
970 FEET THROUGH A CENTRAL ANGLE OF 29 DEGREES 33 MINUTES 26 SECONDS, AN ARC
DISTANCE OF 500.40 FEET; THENCE SOUTH 35 DEGREES 37 MINUTES 27 SECONDS WEST
2,529.94 FEET TO A 3/4 INCH IRON PIPE WITH BRASS PLUG MARKED "C8-123" FROM WHICH
A 1 1/2 INCH STEEL AXLE MARKING THE NORTHEAST CORNER OF SAID SECTION 23 BEARS
NORTH 04 DEGREES 23 MINUTES 40 SECONDS EAST 4,906.71 FEET; THENCE ALONG A CURVE
TO THE RIGHT HAVING A RADIUS OF 470.00 FEET THROUGH A CENTRAL ANGLE OF 30
DEGREES 16 MINUTES 23 SECONDS AN ARC DISTANCE OF 248.33 FEET; THENCE SOUTH 65
DEGREES 53 MINUTES 50 SECONDS WEST 245.28 FEET, THENCE SOUTH 68 DEGREES 45
MINUTES 35 SECONDS WEST 100.12 FEET; THENCE SOUTH 65 DEGREES 53 MINUTES 50
SECONDS WEST 115.87 FEET; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
465 FEET THROUGH A CENTRAL ANGLE OF 38 DEGREES 43 MINUTES 04 SECONDS, AN ARC
DISTANCE OF 314.23 FEET TO A POINT ON THE NORTHWESTERLY LINE OF SAID STATE SWAMP
AND OVERFLOWED LANDS SURVEY NO. 287; THENCE ALONG SAID NORTHWESTERLY LINE SOUTH
45 DEGREES 16 MINUTES 49 SECONDS WEST 33.17 FEET TO A POINT ON THE SOUTH LINE OF
SAID SECTION 23; THENCE ALONG SAID SOUTH LINE SOUTH 89 DEGREES 59 MINUTES 38
SECONDS WEST 290 FEET, MORE OR LESS, TO THE LOW WATER MARK ON THE NORTH OR RIGHT
BANK OF THE SAN JOAQUIN RIVER; THENCE





Page 10 of 38

--------------------------------------------------------------------------------

 



UPSTREAM ALONG SAID LOW WATER MARK WITH THE MEANDERS THEREOF TO AN INTERSECTION
WITH THE NORTH LINE OF SAID SECTION 24; THENCE ALONG THE NORTH LINE OF SAID
SECTION 24, SOUTH 89 DEGREES 48 MINUTES 28 SECONDS WEST 370 FEET, MORE OR LESS,
TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 24; THENCE 89 DEGREES 48
MINUTES 28 SECONDS EAST 1,881.00 FEET TO THE UNITED STATES TRAVERSE CORNER ON
THE NORTH LINE OF SAID SECTION 24; THENCE SOUTH 79 DEGREES 52 MINUTES 39 SECONDS
WEST 38.83 FEET, ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE OF THE TRUE
POINT OF BEGINNING OF THE HEREIN DESCRIBED PARCEL, SAID POINT OF BEGINNING
HAVING COORDINATES Y=106,835 34 AND X=2, 093,767.08; THENCE FROM SAID POINT OF
BEGINNING AND ALONG SAID SEGREGATION LINE SOUTH 79 DEGREES 52 MINUTES 39

SECONDS WEST 264.78 FEET; THENCE SOUTH 06 DEGREES 37 MINUTES 48 SECONDS EAST
211.08 FEET; THENCE LEAVING SAID SEGREGATION LINE ALONG A CURVE TO THE RIGHT,
HAVING A RADIUS OF 1035 FEET, THROUGH A CENTRAL ANGLE OF 19 DEGREES 23 MINUTES
10 SECONDS, AN ARC DISTANCE OF 350.19 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION LYING BETWEEN THE LOW WATER MARK AND THE
CENTERLINE OF THE SAN JOAQUIN RIVER.

 

AND ALSO EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND
MINERALS IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH
LOUISE LE BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965
IN VOL. 949 OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO.
16754.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO. 1834.

 

APN: 040-222-026 (PORTION)

 

PARCEL NO. 2:

 

ALL THAT PORTION OF SWAMP & OVERFLOW SURVEY NO. 576 IN THE WEST 1/2 OF SECTION
24, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN, LYING IN
MADERA COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN BOOK 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE UNITED STATES TRAVERSE CORNER ON THE NORTH LINE OF SAID SECTION
24, FROM WHICH THE NORTHWEST CORNER OF SAID SECTION 24 BEARS SOUTH 89 DEGREES 48
MINUTES 28 SECONDS WEST 1,881.00 FEET, SAID POINT OF BEGINNING HAVING
COORDINATES Y=106,824 16 AND X=2,093,805.30; THENCE FROM SAID POINT OF BEGINNING
AND ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE, SOUTH 79 DEGREES 52
MINUTES 39 SECONDS WEST 38.83 FEET; THENCE LEAVING SAID SEGREGATION LINE FROM A
TANGENT THAT BEARS





Page 11 of 38

--------------------------------------------------------------------------------

 



SOUTH 52 DEGREES 22 MINUTES 36 SECONDS WEST ALONG A CURVE TO THE LEFT HAVING A
RADIUS OF 1,035.00 FEET THROUGH A CENTRAL ANGLE OF 19 DEGREES 23 MINUTES 10
SECONDS, AN ARC DISTANCE OF 350.19 FEET TO A POINT ON THE LAST SAID SEGREGATION
LINE; THENCE ALONG SAID SEGREGATION LINE, SOUTH 06 DEGREES 37 MINUTES 48 SECONDS
EAST 185.71 FEET; THENCE SOUTH 28 DEGREES 04 MINUTES 39 SECONDS WEST 408.24
FEET; THENCE LEAVING THE SAID SEGREGATION LINE, SOUTH 06 DEGREES 04 MINUTES 01
SECONDS WEST 635.55 FEET; THENCE SOUTH 03 DEGREES 12 MINUTES 16 SECONDS WEST
100.13 FEET; THENCE SOUTH 06 DEGREES 04 MINUTES 01 SECONDS WEST 844.73 FEET;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 970 FEET THROUGH A CENTRAL
ANGLE OF 29 DEGREES 33 MINUTES 26 SECONDS, AN ARC DISTANCE OF 500.40 FEET;
THENCE SOUTH 35 DEGREES 37 MINUTES 27 SECONDS WEST 2,529.94 FEET TO A 3/4 INCH
IRON PIPE WITH BRASS PLUG MARKED "C8-123" FROM WHICH A 1 1/2 INCH STEEL AXLE
MARKING THE NORTHEAST CORNER OF SAID SECTION 23 BEARS NORTH 04 DEGREES 23
MINUTES 40 SECONDS EAST 4,096.71 FEET; THENCE ALONG A CURVE TO THE RIGHT HAVING
A RADIUS OF 470.00 FEET THROUGH A CENTRAL ANGLE OF 30 DEGREES 16 MINUTES 23
SECONDS AN ARC DISTANCE OF 248 33 FEET; THENCE SOUTH 65 DEGREES 53 MINUTES 50
SECONDS WEST 245.28 FEET; THENCE SOUTH 68 DEGREES 45 MINUTES 35 SECONDS WEST
100.12 FEET; THENCE SOUTH 65 DEGREES 53 MINUTES 50 SECONDS WEST 115.87 FEET;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 465 FEET THROUGH A CENTRAL
ANGLE OF 38 DEGREES 43 MINUTES 04 SECONDS, AN ARC DISTANCE OF 314.23 FEET TO A
POINT ON THE NORTHWESTERLY LINE OF SAID STATE SWAMP AND OVERFLOWED LAND SURVEY
NO. 287; THENCE ALONG SAID NORTHWESTERLY LINE SOUTH 45 DEGREES 16 MINUTES 49
SECONDS WEST 33.17 FEET TO A POINT ON THE SOUTH LINE OF SAID SECTION 23; THENCE
ALONG SAID SOUTH LINE SOUTH 89 DEGREES 59 MINUTES 38 SECONDS WEST 290 FEET, MORE
OR LESS, TO THE LOW WATER MARK ON THE NORTH OR RIGHT BANK OF THE SAN JOAQUIN
RIVER; THENCE UPSTREAM ALONG SAID LOW WATER MARK WITH THE MEANDERS THEREOF TO AN
INTERSECTION WITH THE NORTH LINE OF SAID SECTION 24, THENCE ALONG THE NORTH LINE
OF SAID SECTION 24, SOUTH 89 DEGREES 48 MINUTES 28 SECONDS WEST 370 FEET, MORE
OR LESS, TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 24; THENCE NORTH 89 DEGREES
48 MINUTES 28 SECONDS EAST 1,881.00 FEET TO THE UNITED STATES TRAVERSE CORNER ON
THE NORTH LINE OF SAID SECTION 24; THENCE SOUTH 79 DEGREES 52 MINUTES 39 SECONDS
WEST 38.83 FEET, ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE TO THE TRUE
POINT OF BEGINNING OF THE HEREIN DESCRIBED PARCEL, SAID POINT OF BEGINNING
HAVING COORDINATES Y=106,835.34 AND X=2,093,767 08; THENCE FROM SAID POINT OF
BEGINNING AND ALONG SAID SEGREGATION LINE SOUTH 79 DEGREES 52 MINUTES 39 SECONDS
WEST 264.78 FEET; THENCE SOUTH 06 DEGREES 37 MINUTES 48 SECONDS EAST 211.08
FEET; THENCE LEAVING SAID SEGREGATION LINE ALONG A CURVE TO THE RIGHT, HAVING A
RADIUS OF 1035 FEET, THROUGH A CENTRAL ANGLE OF 19 DEGREES 23 MINUTES 10
SECONDS, AN ARC DISTANCE OF 350.19 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THERFROM THAT PORTION LYING BETWEEN THE LOW WATER MARK AND THE
CENTERLINE OF THE SAN JOAQUIN RIVER.

 

ALSO EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND
MINERALS IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH
LOUISE LE BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965
IN BOOK 949 OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO.
16754.

 

ALSO EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF
OFFICIAL RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO. 14630.

 





Page 12 of 38

--------------------------------------------------------------------------------

 



ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2, 1987
AS DOCUMENT NO. 1834.

 

APN: 040-222-026 (PORTION)

 

PARCEL NO. 3:

 

ALL OF SWAMP AND OVERFLOW SURVEY NO. 172, IN THE NORTHEAST 1/4 OF SOUTHEAST 1/4
OF SECTION 23, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN,
LYING IN MADERA COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBONS SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN BOOK 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

AND ALSO EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT IN DEED RECORDED OCTOBER 26, 1972 IN BOOK 1140 OF
OFFICIAL RECORDS, PAGE 296, MADERA COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811, PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO 1834.

 

APN: 040-222-026 (PORTION)

 

PARCEL NO. 4:

 

ALL OF SWAMP AND OVERFLOW LOCATION SURVEY NO. 3586 IN THE SOUTHEAST 1/4 OF THE
NORTHEAST 1/4 OF SECTION 23, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE
AND MERIDIAN, LYING IN MADERA COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN BOOK 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811, PAGE 139, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO 1834.

 

APN: 040-222-026 (PORTION)

 





Page 13 of 38

--------------------------------------------------------------------------------

 



PARCEL NO. 5:

 

THE NORTHWEST 1/4; THE NORTHWEST 1/4 OF THE NORTHEAST 1/4; THE WEST 1/2 OF THE
SOUTHWEST 1/4, LOTS 1, 2, 3 AND 4, STATE SWAMP AND OVERFLOW LOCATION SURVEY NO.
3586 IN THE NORTHEAST 1/4 OF THE NORTHEAST 1/4, STATE SWAMP AND OVERFLOW
LOCATION SURVEY 3586 IN THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4; STATE SWAMP AND
OVERFLOW LOCATION SURVEY 3586 IN THE NORTHEAST 1/4 OF THE SOUTHWEST 1/4, STATE
SWAMP AND OVERFLOW SURVEY 248 IN THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF THE
NORTHWEST 1/4 OF THE SOUTHEAST 1/4 IN MADERA COUNTY, ALL OF STATE SWAMP AND
OVERFLOW SURVEY 576 IN MADERA COUNTY IN SECTION 13, TOWNSHIP 13 SOUTH, RANGE 16
EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM ALL THE ABOVE DESCRIBED LANDS ALL OIL, GAS AND MINERALS
THEREIN AND THEREUNDER, AS HERTOFORE CONVEYED BY DEED DATED DECEMBER 2, 1944 AND
RECORDED MAY 11, 1945 IN BOOK 362 OF OFFICIAL RECORDS, PAGE 111, MADERA COUNTY
RECORDS, TO EDWINA H. GILL, AS TO AN UNDIVIDED 1/3RD INTEREST, WILL GILL, JR.,
AS TO AN UNDIVIDED 1/6TH INTEREST; AND INEZ THOMPSON, AS TO AN UNDIVIDED 1/6TH
INTEREST, ERNEST GILL, AS TO AN UNDIVIDED 1/6TH INTEREST AND RALPH GILL, AS TO
AN UNDIVIDED 1/6TH INTEREST.

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF OFFICIAL
RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO. 14630.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO. 1834.

 

APN: 040-166-002

 

PARCEL NO. 6:

 

LOTS 2, 3 AND 4; THE NORTH 1/2 OF THE NORTHEAST 1/4; THE SOUTHWEST 1/4 OF THE
NORTHEAST 1/4; THOSE PORTIONS OF STATE SWAMP AND OVERFLOW SURVEYS 384, 385 AND
386 IN MADERA COUNTY IN SECTION 23; LOT 1 IN SECTION 24; ALL IN TOWNSHIP 13
SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

EXCEPTING THEREFROM AN UNDIVIDED 1/2 INTEREST IN ALL OIL, GAS, AND PETROLEUM AND
OTHER MINERAL AND HYDROCARBON SUBSTANCES IN AND UNDER SAID LANDS; AS RESERVED IN
DEED FROM EDISON SECURITIES COMPANY, A CORPORATION, DATED AUGUST 31, 1945 AND
RECORDED OCTOBER 26, 1945 IN BOOK 363 OF OFFICIAL RECORDS, PAGE 430, MADERA
COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM (A) AN UNDIVIDED 26% INTEREST IN ALL OIL, GAS,
PETROLEUM AND OTHER MINERAL AND HYDROCARBON SUBSTANCES IN, ON, UNDER OR UPON OR
THAT MAY BE PRODUCED FROM SAID LAND; (B) ALL OTHER MINERALS OF ANY KIND
WHATSOEVER, OTHER THAN OIL, GAS, PETROLEUM AND OTHER MINERALS AND HYDROCARBON
SUBSTANCES, AND (C) ALL SURFACE AND UNDERGROUND WATER APPERTAINING TO SAID
LANDS, EXCEPT SO MUCH THEREOF AS IS REASONABLY NECESSARY FOR STOCK PURPOSES ON
SAID LANDS, AS EXCEPTED AND RESERVED IN A DEED FROM CROCKER FIRST NATIONAL BANK
OF SAN FRANCISCO, DATED APRIL 1, 1946 AND RECORDED JUNE 11, 1946 IN BOOK 390 OF
OFFICIAL RECORDS, PAGE 233, MADERA COUNTY RECORDS.

 





Page 14 of 38

--------------------------------------------------------------------------------

 



ALSO EXCEPTING THEREFROM AN UNDIVIDED 24% INTEREST IN AND TO ALL OIL, GAS AND
MINERALS THEREUNDER, AS HERETOFORE CONVEYED TO EDWINA H. GILL, A WIDOW, RALPH
GILL, ERNEST GILL AND WILL GILL, JR., AS TO AN UNDIVIDED 1/4 INTEREST EACH BY
DEED RECORDED MAY 20, 1959 IN BOOK 745, PAGE 351, MADERA COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF
OFFICIAL RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO. 14630.

 

AND ALSO EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT IN DEED RECORDED OCTOBER 26, 1972 IN BOOK 1140 OF
OFFICIAL RECORDS, PAGE 296, MADERA COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811, PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3975 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO, 1834.

 

APN: 040-222-023; 040-222-024; 040-222-027 AND 040-222-025

 

PARCEL NO. 7:

 

ALL OF THAT PORTION OF GOVERNMENT LOT 1, STATE SWAMP AND OVERFLOW SURVEY NO. 172
IN THE WEST HALF OF THE SOUTHEAST QUARTER, STATE SWAMP AND OVERFLOW SURVEY NO.
173 IN THE EAST HALF OF THE WEST HALF, STATE SWAMP AND OVERFLOW SURVEY NO. 526
IN THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER, STATE SWAMP AND OVERFLOW
LOCATION SURVEY 3586 IN THE NORTHEAST QUARTER OF THE NORTHWEST QUARTER, AND
STATE SWAMP AND OVERFLOW SURVEY NO. 3586 IN THE NORTHWEST QUARTER OF THE
SOUTHEAST QUARTER, ALL IN SECTION 23, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT
DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, LYING NORTH
AND EAST OF THE NORTHERLY BOUNDARY OF THAT PARCEL GRANTED TO THE SACRAMENTO AND
SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974,
PAGE 440, OFFICIAL RECORDS OF MADERA COUNTY, AS DOCUMENT NO. 14630.

 

TOGETHER WITH THAT PORTION OF SECTION 22, TOWNSHIP 13 SOUTH, RANGE 16 EAST,
MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 22; THENCE SOUTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, ALONG THE EAST LINE OF SAID SECTION 22, A DISTANCE OF
445.44 FEET TO THE NORTHERLY BOUNDARY OF THAT PARCEL OF LAND GRANTED TO THE
SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966
IN BOOK 974, PAGE 440, OFFICIAL RECORDS OF MADERA COUNTY, DOCUMENT NO. 14630;
THENCE NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY
BOUNDARY, A DISTANCE OF 159.11 FEET; THENCE NORTH 15 DEGREES 16 MINUTES 57
SECONDS EAST, ALONG SAID NORTHERLY BOUNDARY, A DISTANCE OF 25.00 FEET; THENCE
NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY BOUNDARY, A
DISTANCE OF 185.63 FEET; THENCE NORTH 65 DEGREES 14 MINUTES 50 SECONDS EAST A
DISTANCE OF 274.77 FEET; THENCE 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE
OF 64.16 FEET; THENCE NORTH 62 DEGREES 49 MINUTES 20 SECONDS EAST A DISTANCE OF
67 11 FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF 120
15 FEET TO THE NORTH LINE OF SAID SECTION





Page 15 of 38

--------------------------------------------------------------------------------

 



22, THENCE NORTH 88 DEGREES 34 MINUTES 53 SECONDS EAST, ALONG SAID NORTH LINE, A
DISTANCE OF 18 57 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING THEREFROM ALL THE ABOVE DESCRIBED LANDS ALL OIL, GAS AND MINERALS
THEREIN AND THEREUNDER, AS HERETOFORE CONVEYED BY DEED DATED DECEMBER 2, 1944
AND RECORDED MAY 11, 1945 IN BOOK 362 OF OFFICIAL RECORDS, PAGE 111, MADERA
COUNTY RECORDS, TO EDWINA H GILL, AS TO AN UNDIVIDED 1/3RD INTEREST; WILL GIL,
JR , AS TO AN UNDIVIDED 1/6TH INTEREST, AND INEZ THOMPSON, AS TO AN UNDIVIDED
1/6TH INTEREST, ERNEST GILL, AS TO AN UNDIVIDED 1/6TH INTEREST AND RALPH GILL,
AS TO AN UNDIVIDED 1/6TH INTEREST

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF OFFICIAL
RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO 14630.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2, 1987
AS DOCUMENT NO 1834.

 

APN 040-222-022 AND PORTION OF 040-221-005 NEW APN 040-222-028

 

PARCEL NO. 8:

 

THAT PORTION OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE
AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, LYING EAST OF THE
FOLLOWING DESCRIBED LINE

 

COMMENCING AT A POINT ON THE NORTH LINE OF SAID SECTION 15 WHICH BEARS NORTH 89
DEGREES 13 MINUTES 00 SECONDS EAST A DISTANCE OF 2032.23 FEET FROM THE NORTHWEST
CORNER THEREOF, THENCE SOUTH 00 DEGREES 27 MINUTES 42 SECONDS EAST A DISTANCE OF
5297.14, MORE OR LESS, TO THE SOUTH LINE OF SAID SECTION 15

 

TOGETHER WITH THAT PORTION OF GOVERNMENT LOTS 2 AND 3 AND STATE SWAMP AND
OVERFLOW SURVEYS NO 527 AND 383 IN SECTION 22, TOWNSHIP 13 SOUTH, RANGE 16 EAST,
MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLATS THEREOF, LYING
NORTH OF THE NORTHERLY BOUNDARY OF THAT PARCEL OF LAND GRANTED TO THE SACRAMENTO
AND SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK
974, PAGE 440, OFFICIAL RECORDS OF MADERA COUNTY, DOCUMENT NO 14630, AND EAST OF
THE FOLLOWING DESCRIBED LINE

 

COMMENCING AT A POINT ON THE NORTH LINE OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE
16 EAST, MOUNT DIABLO BASE AND MERIDIAN, WHICH BEARS NORTH 89 DEGREES 13 MINUTES
00 SECONDS EAST A DISTANCE OF 2032.23 FEET FROM THE NORTHWEST CORNER THEREOF,
THENCE SOUTH 00 DEGREES 27 MINUTES 42 SECONDS EAST A DISTANCE OF 5899.62 FEET,
MORE OR LESS, TO A POINT ON SAID NORTHERLY BOUNDARY OF THAT PARCEL GRANTED TO
THE SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT

 

EXCEPTING THEREFROM THAT PORTION OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE 16
EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF,
MORE PARTICULARLY DESCRIBED AS FOLLOWS

 





Page 16 of 38

--------------------------------------------------------------------------------

 



BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 15, THENCE SOUTH 00 DEGREES 12
MINUTES 31 SECONDS WEST, ALONG THE EAST LINE OF SAID SECTION 15, A DISTANCE OF
5262.61 FEET TO THE SOUTHEAST CORNER THEREOF, THENCE SOUTH 88 DEGREES 34 MINUTES
53 SECONDS WEST, ALONG THE SOUTH LINE OF SAID SECTION 15, A DISTANCE OF 18.57
FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF 5165.06
FEET, THENCE SOUTH 89 DEGREES 13 MINUTES 00 SECONDS WEST A DISTANCE OF 56.83
FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF

97.00 FEET TO THE NORTH LINE OF SAID SECTION 15, THENCE NORTH 89 DEGREES 13
MINUTES 00 SECONDS EAST, ALONG SAID NORTH LINE, A DISTANCE OF 146.60 FEET TO THE
POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION OF SECTION 22, TOWNSHIP 13 SOUTH, RANGE 16
EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF,
MORE PARTICULARLY DESCRIBED AS FOLLOWS

 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 22, THENCE SOUTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, ALONG THE EAST LINE OF SAID SECTION 22, A DISTANCE OF
445.44 FEET TO THE NORTHERLY BOUNDARY OF THAT PARCEL OF LAND GRANTED TO THE
SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966
IN BOOK 974, PAGE 440 OFFICIAL RECORDS OF MADERA COUNTY, DOCUMENT NO 14630,
THENCE NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY
BOUNDARY, A DISTANCE OF 159.11 FEET, THENCE NORTH 15 DEGREES 16 MINUTES 57
SECONDS EAST, ALONG SAID NORTHERLY BOUNDARY, A DISTANCE OF 25.00 FEET, THENCE
NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY BOUNDARY, A
DISTANCE OF 185.63 FEET, THENCE NORTH 65 DEGREES 14 MINUTES 50 SECONDS EAST A
DISTANCE OF 274.77 FEET, THENCE 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE
OF 64.16 FEET, THENCE NORTH 62 DEGREES 49 MINUTES 20 SECONDS EAST A DISTANCE OF
67.11 FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF
120.15 FEET TO THE NORTH LINE OF SAID SECTION 22, THENCE NORTH 88 DEGREES 34
MINUTES 53 SECONDS EAST, ALONG SAID NORTH LINE, A DISTANCE OF 18.57 FEET TO THE
POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE CORPORATION
RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY RECORDS,
DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2, 1987 AS
DOCUMENT NO 1834.

 

APN PORTION OF 040-162-004 AND PORTION OF 040-221-005 NEW APN 040-162-005

 

PARCEL NO. 9:

 

SECTION 14, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF

 

TOGETHER WITH THAT PORTION OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE 16 EAST,
MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, MORE
PARTICULARLY DESCRIBED AS FOLLOWS.

 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 15, THENCE SOUTH 00 DEGREES 12
MINUTES 31 SECONDS WEST, ALONG THE EAST LINE OF SAID SECTION 1, A DISTANCE OF
5262.61 FEET TO THE SOUTHEAST CORNER THEREOF, THENCE SOUTH 88 DEGREES 34 MINUTES
53 SECONDS WEST, ALONG THE SOUTH LINE OF SAID SECTION 15, A DISTANCE OF 18.57
FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF 5165.06
FEET,





Page 17 of 38

--------------------------------------------------------------------------------

 



THENCE SOUTH 89 DEGREES 13 MINUTES 00 SECONDS WEST A DISTANCE OF 56.83 FEET,
THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF

97.00 FEET TO THE NORTH LINE OF SAID SECTION 15, THENCE NORTH 89 DEGREES 13
MINUTES 00 SECONDS EAST, ALONG SAID NORTH LINE, A DISTANCE OF 146.60 FEET TO THE
POINT OF BEGINNING.

 

EXCEPTING THEREFROM ALL THE ABOVE DESCRIBED LANDS ALL OIL, GAS AND MINERALS
THEREIN AND THEREUNDER, AS HERETOFORE CONVEYED BY DEED DATED DECEMBER 2, 1944
AND RECORDED MAY 11, 1945 IN BOOK 362 OF OFFICIAL RECORDS, PAGE 111, MADERA
COUNTY RECORDS, TO EDWINA H GILL, AS TO AN UNDIVDED 1/3RD INTEREST, WILL GILL,
JR , AS TO AN UNDIVIDED 1/6TH INTEREST, AND INEZ THOMPSON, AS TO AN UNDIVIDED
1/6TH INTEREST, ERNEST GILL, AS TO AN UNDIVIDED 1/6TH INTEREST AND RALPH GILL,
AS TO AN UNDIVIDED 1/6TH INTEREST.

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF OFFICIAL
RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO 14630.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT

RECORDED FEBRUARY 2, 1987 AS DOCUMENT NO 1834.

 

APN 040-162-001 AND PORTION OF 040-162-004 NEW APN 040-164-002

 

STELLA RANCH:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
KERN, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

PARCELS 5, 6, 7, 8, 13, 14, 15 AND 16 OF PARCEL MAP 8799 IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER MAP RECORDED DECEMBER
23, 1988 IN BOOK 37, PAGES 101, 102 AND 103 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM (1) ALL OIL, GAS AND OTHER LIQUID AND GASEOUS HYDROCARBONS,
AND IN ADDITION THERETO CARBON DIOXIDE, HYDROGEN, HELIUM, NITROGEN, METHANE,
SULFUR (IN EACH CASE IN EITHER LIQUID OR GASEOUS FORM) AND ANY OTHER LIQUID OR
GASEOUS SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND ANY MINERALS OR
OTHER SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH ("HYDROCARBONS") IN, ON OR
UNDER THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO PROSPECT FOR, DRILL FOR, PRODUCE,
EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW
AND REMOVE HYDROCARBONS FROM AND THROUGH THE LANDS TO WHICH THE SUBJECT INTEREST
RELATE, OR LANDS POOLED, UNITIZED OR COMMUNITIZED THEREWITH, (WHICH LANDS SHALL
BE REFERRED TO HEREIN AS THE "REAL PROPERTY"); (3) ALL REVERSIONARY RIGHTS
RELATING TO HYDROCARBONS IN, ON OR UNDER THE REAL PROPERTY; (4) THE RIGHT TO
CONSTRUCT, MAINTAIN, OPERATE, REPAIR, REPLACE AND REMOVE GATHERING LINES AND
RELATED IMPROVEMENTS FOR THE PURPOSE OF TRANSPORTING HYDROCARBONS OF SIMILAR
SUBSTANCES TO, FROM AND ACROSS THE REAL PROPERTY, WHETHER PRODUCED FROM THE REAL
PROPERTY, PRODUCED FROM LANDS POOLED, UNITIZED OR COMMUNITIZED WITH THE REAL
PROPERTY OR PRODUCED FROM LANDS IN THE SAME GEOGRAPHIC AREA AS THE REAL





Page 18 of 38

--------------------------------------------------------------------------------

 



PROPERTY; (5) THE RIGHT TO PRODUCE EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF,
STORE UNDER AND THEREAFTER WITHDRAW FROM AND THROUGH THE REAL PROPERTY ANY OIL,
GAS, MINERALS, AND OTHER SUBSTANCES THAT MAY BE POOLED, COMMUNITIZED OR UNITIZED
WITH ANY OF SAID HYDROCARBONS; AND (6) THE EXCLUSIVE RIGHT TO DRILL AND OPERATE
WHATEVER WELLS, CONSTRUCT, INSTALL, OPERATE, MAINTAIN, REPLACE AND REMOVE
WHATEVER OTHER FACILITIES AND DO WHATEVER ELSE MAY BE REASONABLY NECESSARY ON
AND IN THE REAL PROPERTY FOR THE FULL ENJOYMENT OF THE RIGHTS HEREIN GRANTED,
INCLUDING THE RIGHT OF INGRESS TO AND EGRESS FROM THE REAL PROPERTY FOR SUCH
PURPOSES; AS CONVEYED TO TENNECO OIL COMPANY, A DELAWARE CORPORATION, IN
DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK 6183, PAGE 1167 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT, REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER PRODUCE AND EXTRACT
MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE PRODUCED FROM
ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE UPON AND IN THE
PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER REMOVE ALL
MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC POWER
LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS SUCCESSORS OR
ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE RIGHTS HEREIN
EXCEPTED AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS, (BUT NOT REFINE),
STORE UPON AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER, BRINES AND
GEOTHERMAL RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH MINERALS
BY SUCH METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY DEEM
ADVISABLE, THE RIGHT AT ALL TIMES, WITHOUT CHARGE, TO INVESTIGATE FOR, EXPLORE
FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, THOSE
QUANTITIES OF FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY DEEMED
NECESSARY BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING,
EXPLORING, DRILLING, PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN
CONNECTION WITH THE FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED
AND RESERVED ANY AND ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS
SUCCESSORS OR ASSIGNS DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER
ALONG OR COJOINTLY WITH NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND
EXTRACTING THE MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN
EXCEPTED AND RESERVED; AND THE UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO
SAID MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES AND OF INGRESS AND
EGRESS TO AND FROM, OVER AND ACROSS SAID REAL PROPERTY FOR ALL PURPOSES DEEMED
ADVISABLE BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS
EXCEPTED AND RESERVED HEREIN PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS
AND ASSIGNS, UPON BEING PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS
SUCCESSORS AND ASSIGNS (A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES
AND GROWING CROPS UPON SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE
RIGHTS EXCEPTED AND RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS
USED FOR ACTUAL DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS
RESERVED BY TENNECO WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED
JANUARY 31, 1991 IN BOOK 6483, PAGE 753 OF OFFICIAL RECORDS.

 





Page 19 of 38

--------------------------------------------------------------------------------

 



APNS: 184-070-29, 184-070-30, 184-070-31, 184-070-32, 184-100-16, 184-100-17,
184-100-18 & 184-100-19)

 

PARCEL NO. 2:

 

THAT PORTION OF SECTION 9, TOWNSHIP 31 SOUTH, RANGE 26 EAST, M.D.B.M., IN THE
UNINCORPORATED AREA, OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLAT THEREOF, LYING SOUTHEASTERLY OF THE SOUTHEASTERLY LINE OF
PARCEL A OF PARCEL MAP 761 AS RECORDED FEBRUARY 15, 1973 IN BOOK 4, PAGE 150 OF
PARCEL MAPS.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER LIQUID AND GASEOUS HYDROCARBONS, AND
IN ADDITION THERETO CARBON DIOXIDE HYDROGEN, HELIUM, NITROGEN, METHANE, SULFUR
(IN EACH CASE 1 EITHER LIQUID OR GASEOUS FORM) AND ANY OTHER LIQUID OR GASEOUS
SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND ANY MINERALS OR OTHER
SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH ("HYDROCARBONS") IN, ON OR UNDER
THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO PROSPECT FOR, DRILL FOR, PRODUCED,
EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW
AND REMOVE HYDROCARBONS FROM AND THROUGH THE LANDS TO WHICH THE SUBJECT
INTERESTS RELATE, OR LANDS POOLED, UNITIZED OR COMMUNITIZED THEREWITH, (WHICH
LANDS SHALL BE REFERRED TO HEREIN AS THE "REAL PROPERTY); (3) ALL REVERSIONARY
RIGHTS RELATING TO HYDROCARBONS IN, ON OR UNDER THE REAL PROPERTY; (4) THE RIGHT
TO CONSTRUCT, MAINTAIN, OPERATE, REPAIR, REPLACE AND REMOVE GATHERING LINES AND
RELATED IMPROVEMENTS FOR THE PURPOSE OF TRANSPORTING HYDROCARBONS OR SIMILAR
SUBSTANCES TO, FROM AND ACROSS THE REAL PROPERTY, WHETHER PRODUCED FROM THE REAL
PROPERTY, PRODUCED FROM LANDS POOLED, UNITIZED OR COMMUNITIZED WITH THE REAL
PROPERTY OR PRODUCED FROM LANDS IN THE SAME GEOGRAPHIC AREA AS THE REAL
PROPERTY; (5) THE RIGHT TO PRODUCED, EXTRACT AND REMOVE, INJECT INTO, DISPOSE
OF, STORE UNDER AND THEREAFTER WITHDRAW FROM AND THROUGH THE REAL PROPERTY ANY
OIL, GAS, MINERALS AND OTHER SUBSTANCES THAT MAY BE POOLED, COMMUNITIZED OR
UNITIZED WITH ANY OF SAID HYDROCARBONS; AND (6) THE EXCLUSIVE RIGHT TO DRILL AND
OPERATE WHATEVER WELLS, CONSTRUCT, INSTALL, OPERATE, MAINTAIN, REPLACE AND
REMOVE WHATEVER OTHER FACILITIES AND DO WHATEVER ELSE MAY BE REASONABLY
NECESSARY ON AND IN THE REAL PROPERTY FOR THE FULL ENJOYMENT OF THE RIGHTS
HEREIN GRANTED, INCLUDING THE RIGHT OF INGRESS TO AND EGRESS FROM THE REAL
PROPERTY FOR SUCH PURPOSES; AS CONVEYED TO TENNECO OIL COMPANY, A DELAWARE
CORPORATION, IN DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK 6183, PAGE 1167 OF
OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OF HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER TO PRODUCE AND
EXTRACT MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE
PRODUCED FROM ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE
UPON AND IN THE PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER
REMOVE ALL MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC
POWER LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS
SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE
RIGHTS HEREIN EXCEPTED





Page 20 of 38

--------------------------------------------------------------------------------

 



AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS (BUT NOT REFINE), STORE UPON
AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL
RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH MINERALS BY SUCH
METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE,
THE RIGHT AT ALL TIMES, WITHOUT CHARGE, TO INVESTIGATE FOR, EXPLORE FOR, DRILL
FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, THOSE QUANTITIES OF
FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY DEEMED NECESSARY BY
GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING, EXPLORING, DRILLING,
PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN CONNECTION WITH THE
FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED AND RESERVED ANY AND
ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS
DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER ALONG OR COJOINTLY WITH
NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND EXTRACTING THE MINERALS, SALT
WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN EXCEPTED AND RESERVED; AND THE
UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO SAID MINERALS, SALT WATER, BRINES
AND GEOTHERMAL RESOURCES AND OF INGRESS AND EGRESS TO AND FROM, OVER AND ACROSS
SAID REAL PROPERTY FOR ALL PURPOSES DEEMED ADVISABLE BY GRANTOR OR ITS
SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS EXCEPTED AND RESERVED HEREIN
PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS AND ASSIGNS, UPON BEING
PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS SUCCESSORS AND ASSIGNS
(A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES AND GROWING CROPS UPON
SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE RIGHTS EXCEPTED AND
RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS USED FOR ACTUAL
DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS RESERVED BY TENNECO
WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED JANUARY 31, 1991 IN BOOK
6483, PAGE 753 OF OFFICIAL RECORDS.

 

APN: 184-090-21

 

PARCEL NO. 3:

 

THAT PORTION OF SECTION 16, TOWNSHIP 31 SOUTH, RANGE 26 EAST, M.D.B.M., IN THE
UNINCORPORATED AREA, OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLAT THEREOF, LYING NORTHEAST OF THE NORTHEASTERLY LINE OF
INTERSTATE 5 AS CONVEYED TO THE STATE OF CALIFORNIA IN DEED RECORDED MARCH 24,
1967 IN BOOK 4037, PAGE 193 OF OFFICIAL RECORDS.

 

EXCEPTING THEREFROM THAT PORTION OF SAID LAND LYING WITHIN PARCEL A OF PARCEL
MAP 761 AS RECORDED FEBRUARY 15, 1973 IN BOOK 4, PAGE 150 OF PARCEL MAP.

 

ALSO EXCEPTING THEREFROM (1) ALL OIL, GAS AND OTHER LIQUID AND GASEOUS
HYDROCARBONS, AND IN ADDITION THERETO CARBON DIOXIDE, HYDROGEN, HELIUM,
NITROGEN, METHANE, SULFUR (IN EACH CASE IN EITHER LIQUID OR GASEOUS FORM) AND
ANY OTHER LIQUID OR GASEOUS SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND
ANY MINERALS OR OTHER SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH
("HYDROCARBON") IN, ON OR UNDER THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO
PROSPECT FOR, DRILL FOR, PRODUCED, EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF,
STORE UNDER AND THEREAFTER WITHDRAW AND REMOVE HYDROCARBONS FROM AND THROUGH THE
LANDS TO WHICH THE SUBJECT INTEREST RELATE, OR LANDS POOLED, UNITIZED OR
COMMUNITIZED THEREWITH, (WHICH LANDS SHALL BE REFERRED TO HEREIN AS THE "REAL
PROPERTY"); (3) ALL REVERSIONARY RIGHTS RELATING TO HYDROCARBONS IN, ON OR UNDER
THE REAL PROPERTY; (4) THE RIGHT TO CONSTRUCT, MAINTAIN, OPERATE, REPAIR,
REPLACE AND REMOVE GATHERING LINES AND RELATED IMPROVEMENTS FOR THE PURPOSE OF
TRANSPORTING HYDROCARBONS OR SIMILAR SUBSTANCES TO, FROM ACROSS THE REAL
PROPERTY, WHETHER PRODUCED FROM THE REAL PROPERTY, PRODUCED FROM LANDS POOLED,
UNITIZED OR COMMUNITIZED WITH THE REAL PROPERTY OR PRODUCED FROM LANDS IN THE
SAME





Page 21 of 38

--------------------------------------------------------------------------------

 



GEOGRAPHIC AREA AS THE REAL PROPERTY; (5) THE RIGHT TO PRODUCE, EXTRACT AND
REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW FROM AND
THROUGH THE REAL PROPERTY ANY OIL, GAS, MINERALS AND OTHER SUBSTANCES THAT MAY
BE POOLED, COMMUNITIZED OR UNITIZED WITH ANY OF SAID HYDROCARBONS; AND (6) THE
EXCLUSIVE RIGHT TO DRILL AND OPERATE WHATEVER WELLS, CONSTRUCT, INSTALL,
OPERATE, MAINTAIN, REPLACE AND REMOVE WHATEVER OTHER FACILITIES AND DO WHATEVER
ELSE MAY BE REASONABLY NECESSARY ON AND IN THE REAL PROPERTY FOR THE FULL
ENJOYMENT OF THE RIGHTS HEREIN GRANTED, INCLUDING THE RIGHT OF INGRESS TO AND
EGRESS FROM THE REAL PROPERTY FOR SUCH PURPOSES; AS CONVEYED TO TENNECO OIL
COMPANY, A DELAWARE CORPORATION, IN DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK
6183, PAGE 1167 OF OFFICIAL RECORDS,

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL, PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT, REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER PRODUCE AND EXTRACT
MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE PRODUCED FROM
ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE UPON AND IN THE
PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER REMOVE ALL
MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC POWER
LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS SUCCESSORS OR
ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE RIGHTS HEREIN
EXCEPTED AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS, (BUT NOT REFINE),
STORE UPON AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER, BRINES AND
GEOTHERMAL RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH MINERALS
BY SUCH METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY DEEM
ADVISABLE, THE RIGHT AT ALL TIMES WITHOUT CHARGE, TO INVESTIGATE FOR, EXPLORE
FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, THOSE
QUANTITIES OF FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY DEEMED
NECESSARY BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING,
EXPLORING, DRILLING, PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN
CONNECTION WITH THE FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED
AND RESERVED ANY AND ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS
SUCCESSORS OR ASSIGNS DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER
ALONG OR COJOINTLY WITH NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND
EXTRACTING THE MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN
EXCEPTED AND RESERVED; AND THE UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO
SAID MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES AND OF INGRESS AND
EGRESS TO AND FROM, OVER AND ACROSS SAID REAL PROPERTY FOR ALL PURPOSES DEEMED
ADVISABLE BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS
EXCEPTED AND RESERVED HEREIN PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS
AND ASSIGNS, UPON BEING PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS
SUCCESSORS AND ASSIGNS (A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES
AND GROWING CROPS UPON SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE
RIGHTS EXCEPTED AND RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS
USED FOR ACTUAL DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS





Page 22 of 38

--------------------------------------------------------------------------------

 



RESERVED BY TENNECO WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED
JANUARY 31, 1991 IN BOOK 6483, PAGE 753 OF OFFICIAL RECORDS.

 

APN: 184-110-32

 

PARCEL NO. 4:

 

THAT PORTION OF THE NORTHWEST 1/4 OF SECTION 22, TOWNSHIP 31, SOUTH, RANGE 26
EAST, M.D.B.M., IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF, LYING NORTHEASTERLY OF THE
NORTHEASTERLY LINE OF INTERSTATE 5 AS CONVEYED TO THE STATE OF CALIFORNIA IN
DEED RECORDED MARCH 24, 1967 IN BOOK 4037, PAGE 193 OF OFFICIAL RECORDS.

 

EXCEPTING THEREFROM (1) ALL OIL, GAS AND OTHER LIQUID AND GASEOUS HYDROCARBONS,
AND IN ADDITION THERETO CARBON DIOXIDE, HYDROGEN, HELIUM OR GASEOUS FORM) AND
ANY OTHER LIQUID OR GASEOUS SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND
ANY MINERALS OR OTHER SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH
("HYDROCARBONS") IN, ON OR UNDER THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO
PROSPECT FOR, DRILL FOR, PRODUCED, EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF,
STORE UNDER AND THEREAFTER WITHDRAW AND REMOVE HYDROCARBONS FROM AND THROUGH THE
LANDS TO WHICH THE SUBJECT INTERESTS RELATE, OR LANDS POOLED, UNITIZED OR
COMMUNITIZED THEREWITH, (WHICH LANDS SHALL BE REFERRED TO HEREIN AS THE "REAL
PROPERTY"); (3) ALL REVERSIONARY RIGHTS RELATING TO HYDROCARBONS IN, ON OR UNDER
THE REAL PROPERTY; (4) THE RIGHT TO CONSTRUCT, MAINTAIN, OPERATE, REPAIR,
REPLACE AND REMOVE GATHERING LINES AND RELATED IMPROVEMENTS FOR THE PURPOSE OF
TRANSPORTING HYDROCARBONS OR SIMILAR SUBSTANCES TO, FROM AND ACROSS THE REAL
PROPERTY, WHETHER PRODUCED FROM THE REAL PROPERTY, PRODUCED FROM LANDS POOLED,
UNITIZED OR COMMUNITIZED WITH THE REAL PROPERTY OR PRODUCED FROM LANDS IN THE
SAME GEOGRAPHIC AREA AS THE REAL PROPERTY; (5) THE RIGHT TO PRODUCE, EXTRACT AND
REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW FROM AND
THROUGH THE REAL PROPERTY ANY OIL GAS, MINERALS AND OTHER SUBSTANCES THAT MAY BE
POOLED, COMMUNITIZED OR UNITIZED WITH ANY OF SAID HYDROCARBONS; AND (6) THE
EXCLUSIVE RIGHT TO DRILL AND OPERATE WHATEVER WELLS, CONSTRUCT, INSTALL,
OPERATE, MAINTAIN, REPLACE AND REMOVE WHATEVER OTHER FACILITIES AND DO WHATEVER
ELSE MAY BE REASONABLY NECESSARY ON AND IN THE REAL PROPERTY FOR THE FULL
ENJOYMENT OF THE RIGHTS HEREIN GRANTED, INCLUDING THE RIGHT OF INGRESS TO AND
EGRESS FROM THE REAL PROPERTY FOR SUCH PURPOSES; AS CONVEYED TO TENNECO OIL
COMPANY, A DELAWARE CORPORATION, IN DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK
6183, PAGE 1167 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT, REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER PRODUCE AND EXTRACT
MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE PRODUCED FROM
ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE UPON AND IN THE
PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER





Page 23 of 38

--------------------------------------------------------------------------------

 



REMOVE ALL MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC
POWER LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS
SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE
RIGHTS HEREIN EXCEPTED AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS, (BUT
NOT REFINE), STORE UPON AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER,
BRINES AND GEOTHERMAL RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH
MINERALS BY SUCH METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY
DEEM ADVISABLE, THE RIGHT AT ALL TIMES, WITHOUT CHARGE, TO INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP,
THOSE QUANTITIES OF FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY
DEEMED NECESSARY BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING,
EXPLORING, DRILLING, PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN
CONNECTION WITH THE FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED
AND RESERVED ANY AND ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS
SUCCESSORS OR ASSIGNS DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER
ALONG OR COJOINTLY WITH NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND
EXTRACTING THE MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN
EXCEPTED AND RESERVED; AND THE UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO
SAID MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES AND OF INGRESS AND
EGRESS TO AND FROM, OVER AND ACROSS SAID REAL PROPERTY FOR ALL PURPOSES DEEMED
ADVISABLE BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS
EXCEPTED AND RESERVED HEREIN PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS
AND ASSIGNS, UPON BEING PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS
SUCCESSORS AND ASSIGNS (A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES
AND GROWING CROPS UPON SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE
RIGHTS EXCEPTED AND RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS
USED FOR ACTUAL DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS
RESERVED BY TENNECO WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED
JANUARY 31, 1991 IN BOOK 6483, PAGE 753 OF OFFICIAL RECORDS.

 

APN: 184-100-13

 

CHOWCHILLA I RANCH:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
MADERA, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

LOT 530 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP
THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12, AND 13 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-029

 

PARCEL NO. 2:

 





Page 24 of 38

--------------------------------------------------------------------------------

 



LOTS 15 AND 16 IN BLOCK 23 OF CENTRAL TRACT, ACCORDING TO THE MAP THEREOF
RECORDED OCTOBER 10, 1912 IN BOOK 3 OF PAGE 13 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM THOSE PORTIONS OF LOTS 15 AND 16 DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF SECTION 14, TOWNSHIP 10 SOUTH, RANGE 15
EAST, MOUNT DIABLO BASE AND MERIDIAN, THENCE S. 89° 07’ W., 2640 FEET TO THE
SOUTHWEST CORNER OF SAID LOT 15, THENCE N. 0° 57’ W. 30.00 FEET; THENCE N. 89°
07’ E., 2610 FEET; THENCE N. 0° 57’ W., 1290 FEET; THENCE N. 89° 07’ E., 30.00
FEET TO THE NORTHEAST CORNER OF SAID LOT 16; THENCE S. 0° 57’ E., 1320 FEET, ORE
OR LESS, TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-011

 

PARCEL NO. 3:

 

LOT 13 IN BLOCK 22 OF CENTRAL COLONIES, ACCORDING TO THE MAP ENTITLED “CENTRAL
COLONIES”, BEING A PORTION OF THE CENTRAL TRACT OF THE CHOWCHILLA RANCH, FILED
AND RECORDED IN THE OFFICE OF THE COUNTY RECORDER OF THE COUNTY OF MADERA, STATE
OF CALIFORNIA, ON DECEMBER 2, 1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY
RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-024

 

PARCEL NO. 4:

 

LOT 14 IN BLOCK 22 OF CENTRAL COLONIES, IN THE UNINCORPORATED AREA, COUNTY OF
MADERA, STATE OF CALIFORNIA, ACCORDING TO THE MAP THEREOF RECORDED DECEMBER 2,
1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM THAT PORTION THEREOF CONVEYED TO SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED APRIL 4, 1975 IN BOOK 1228, PAGE 361 OF
OFFICIAL RECORDS, DOCUMENT NO. 4791.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED ½ INTEREST IN AND TO THE OIL, GAS AND
MINERALS IN AND UNDER THE WITHIN DESCRIBED REAL PROPERTY, AS RESERVED IN DEED
FROM HALLIE ALLY ROBINSON, RECORDED NOVEMBER 19, 1963 IN BOOK 884 PAGE 23 OF
OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE





Page 25 of 38

--------------------------------------------------------------------------------

 



FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-025

 

PARCEL NO. 5:

 

LOTS 9 AND 16 IN BLOCK 22 OF CENTRAL COLONIES, ACCORDING TO THE MAP THEREOF
RECORDED DECEMBER 2,1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-023

 

PARCEL NO. 6:

 

LOT 10 IN BLOCK 22 OF CENTRAL COLONIES, ACCORDING TO THE MAP THEREOF RECORDED
DECEMBER 2, 1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-022

 

PARCEL NO. 7:

 

LOT 3 AND ALL THAT PORTION OF LOT 4 IN BLOCK 33 OF BERENDA TRUST, ACCORDING TO
THE MAP THEREOF RECORDED OCTOBER 10, 1912 IN BOOK 3 PAGE 16 OF MAPS, MADERA
COUNTY RECORDS, LYING SOUTH AND EAST OF BERENDA CREEK.

 

EXCEPTING THEREFROM A PORTION OF SAID LOT 3 MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

PARCEL 10312-A:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID LOT 3, SAID POINT BEARS SOUTH 89°
42’ 31” WEST 2733.17 FEET FROM A 4 IN CH BY 4 INCH REDWOOD POST ACCEPTED AS
MARKING THE NORTHEAST CORNER OF SAID BLOCK 33 AS DELINEATED UPON MAP ENTITLED,
“SURVEY OF A PORTION OF TOWNSHIPS 9, 10 AND 11 SOUTH, RANGES 15 AND 16 EAST, M.
D. B. & M., MADERA COUNTY, CALIFORNIA”, FILED ON AUGUST 9, 1972, IN BOOK 18 OF
MAPS, AT PAGE 45, 46 AND 47, MADERA COUNTY RECORDS; THENCE FROM SAID POINT OF
BEGINNING LEAVING SAID NORTHERLY LINE SOUTH 00° 17’ 29” EAST 25.00 FEET; THENCE
SOUTH 89° 42’ 31” WEST 370.00 FEET; THENCE NORTH 00° 17’ 29” WEST 25.00 FEET TO
THE NORTHERLY LINE OF SAID LOT 3;





Page 26 of 38

--------------------------------------------------------------------------------

 



THENCE ALONG SAID NORTHERLY LINE NORTH 89° 42’ 31” EAST 370.00 FEET TO THE POINT
OF BEGINNING.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-142-002

 

PARCEL NO. 8:

 

LOT 2 IN BLOCK 33 OF BERENDA TRACT, ACCORDING TO THE MAP THEREOF RECORDED
OCTOBER 10, 1912 IN BOOK 3 PAGE 16 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-142-003

 

PARCEL NO. 9:

 

LOTS 5 AND 6 IN BLOCK 32 OF BERENDA TRACT, ACCORDING TO THE MAP THEREOF RECORDED
OCTOBER 10, 1912 IN BOOK 3 PAGE 16 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM THE EAST 429 FEET OF LOT 6 AS DEEDED TO ALEXANDER B. BIGLER
AND DOROTHY E. BIGLER, HUSBAND AND WIFE, AS JOINT TENANTS, BY DEED RECORDED JULY
26, 1948 IN BOOK 453 PAGE 28 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED ½ INTEREST IN AND TO ALL OIL, GAS AND
MINERALS UNDER SAID LANDS, AS RESERVED IN THE DEED RECORDED OCTOBER 8, 1947 IN
BOOK 423 PAGE 34 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-142-007

 

PARCEL NO. 10:

 

LOTS 488 TO 495, INCLUSIVE, IN BLOCK 34 OF DAIRYLAND FARMS SUBDIVISION NO. 2,
ACCORDING TO THE MAP THEREOF RECORDED JULY 18, 1914 IN BOOK 4 PAGES 11, 12 AND
13 IN MAPS, MADERA COUNTY RECORDS.

 





Page 27 of 38

--------------------------------------------------------------------------------

 



EXCEPTING THEREFROM A PARCEL OR STRIP OF LAND IN SECTION 19, TOWNSHIP 10 SOUTH,
RANGE 16 EAST, M. D. B. & M., IN THE COUNTY OF MADERA STATE OF CALIFORNIA, BEING
A PORTION OF SAID DAIRYLAND FARMS SUBDIVISION NO. 2, AND DESCRIBED AS FOLLOWS:

 

THE EAST 50.00 FEET OF LOTS 488 AND 495, EXCEPTING THEREFROM THE SOUTH 25.00
FEET OF LOT 495; AND THE NORTH 50.00 FEET OF TH SOUTH 75.00 FEET OF LOTS 492,
493, 494 AND 495, EXCEPTING THEREFROM THE EAST 50.00 FEET OF LOT 495; AND THE
WEST 250.00 FEET OF THE SOUTH 25.00 FEET OF LOT 492; ALL IN BLOCK 34, AS SHOWN
ON SAID MAP.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED ½ INTEREST IN ALL OIL, GAS AND MINERALS IN
AND UNDER SAID LAND, AS RESERVED BY THE SECURITY COMPANY IN DEED RECORDED MARCH
5, 1942 IN BOOK 301 PAGE 497 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-150-001

 

PARCEL NO. 11:

 

LOT 530 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP
THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-014

 

PARCEL NO. 12:

 

LOTS 532, 567 AND 568 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN
ON THE MAP THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-001

 





Page 28 of 38

--------------------------------------------------------------------------------

 



PARCEL NO. 13:

 

LOTS 528, 529, 569, 570 AND 571, IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO.
2, AS SHOWN ON THE MAP THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12
AND 13 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-015

 

PARCEL NO. 14:

 

LOT 527 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP
THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-017

 

PARCEL NO. 15:

 

LOT 596, EXCEPT THE EAST 390.1 FEET THEREOF, AND ALL OF LOTS 595, 642 AND 643 IN
BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP THEREOF
RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-011

 

PARCEL NO. 16

 

LOTS 591 TO 594, INCLUSIVE, AND LOTS 644 TO 647, INCLUSIVE, IN BLOCK 36 OF
DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP THEREOF RECORDED ON JULY
8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

 





Page 29 of 38

--------------------------------------------------------------------------------

 



EXCEPTING THEREFROM THE WEST 40.0 FEET OF THE EAST 65.0 FEET OF THE NORTH 100.0
FEET OF LOT 591, AS GRANTED TO THE CHOWCHILLA WATER DISTRICT BY DEED DATED
OCTOBER 18, 1962 AND RECORDED APRIL 15, 1963 IN BOOK 864 PAGE 167 OF OFFICIAL
RECORDS, DOCUMENT NO. 6286.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-009

 

PARCEL NO. 17:

 

LOTS 353 AND 354 IN BLOCK 23 AND 24 OF DAIRYLAND FARMS SUBDIVISION NO. 1,
ACCORDING TO THE MAP THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4, PAGES 15, 16
AND 17 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-070-016

 

PARCEL NO. 18:

 

LOTS 345 AND 346 IN BLOCK 23 AND 24 OF DAIRYLAND FARMS SUBDIVISION NO. 1,
ACCORDING TO THE MAP THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4 PAGES 15, 16
AND 17 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBONS AND MINERALS NOW OR AT
ANY TIME HEREAFTER SITUATE THEREIN AND THEREUNDER, AS RESERVED IN THE DEED FROM
OCCIDENTAL LIFE INSURANCE COMPANY OF CALIFORNIA RECORDED AUGUST 17, 1944 IN BOOK
350 PAGE 19 OF OFFICIAL RECORDS, DOCUMENT NO. 4437.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-070-017

 

PARCEL NO. 19:

 

LOTS 1, 101, 109 AND 110 IN BLOCK 31 OF EL NUEVA TRACT, ACCORDING TO THE MAP
THEREOF RECORDED OCTOBER 10, 1912 IN BOOK 3, PAGE 15 OF MAPS, MADERA COUNTY
RECORDS.

 





Page 30 of 38

--------------------------------------------------------------------------------

 



EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-090-012

 

PARCEL NO. 20:

 

LOTS 347 AND 348 IN BLOCK 23 OF DAIRYLAND FARMS SUBDIVISION NO. 1, IN THE
UNINCORPORATED AREA, COUNTY OF MADERA, STATE OF CALIFORNIA, ACCORDING TO THE MAP
THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4, PAGES 15, 16 AND 17 OF MAPS,
MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-009

 

PARCEL NO. 21:

 

LOT 349 IN BLOCK 23 OF DAIRYLAND FARMS SUBDIVISION NO. 1, ACCORDING TO THE MAP
THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4, PAGES 15, 16, AND 17 OF MAPS,
MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-010

 

CHOWCHILLA II RANCH:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
MADERA, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

THE SOUTHEAST QUARTER OF SECTION 16, TOWNSHIP 10 SOUTH, RANGE 16 EAST,  MOUNT
DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, COUNTY OF
MADERA, STATE OF CALIFORNIA.

 





Page 31 of 38

--------------------------------------------------------------------------------

 



EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE UNITED STATES OF AMERICA IN
DEED RECORDED JUNE 14, 1954 IN BOOK 611 OF OFFICIAL RECORDS, PAGE 341, MADERA
COUNTY RECORDS.

 

APN: 027-182-009

 

PARCEL NO. 2:

 

LOTS 578, 579, 588 AND 589 OF FAIRMEAD COLONY NO. 5, ACCORDING TO THE MAP
ENTITLED, “FAIRMEAD COLONY NO. 5”, IN THE COUNTY OF MADERA, STATE OF CALIFORNIA,
AS SHOWN ON MAP FILED BOOK 3, PAGE 7 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

EXCEPTING THEREFROM ½ OF ALL OIL, GAS AND MINERALS IN AND UNDER SAID LAND AS
RESERVED IN THE DEED RECORDED MARCH 7, 1973, IN BOOK 1154, PAGE 260, AS DOCUMENT
NO. 3636, OFFICIAL RECORDS.

 

APN: 028-050-003

 





Page 32 of 38

--------------------------------------------------------------------------------

 



 

EXHIBIT B

TERMS AND CONDITIONS

 

1.        CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO PERFORM.  In addition to
other conditions set forth in this Agreement, including those related to
inspection of the Property, Buyer’s obligation to purchase the Property shall be
subject to and contingent upon the following conditions precedent, any or all of
which Buyer may waive by written notice only:

 

a)



No Adverse Conditions.  There shall be no material adverse change in the
condition of, or affecting, the Property or Seller not caused by Buyer between
the Effective Date and Closing.

 

b)



Representations and Warranties.  Seller’s representations and warranties
contained herein are ongoing through the date of and shall be true and correct
as of the date of Closing.  Seller shall immediately notify Buyer of any
material change in said representations and warranties and, upon such notice,
Buyer may terminate this agreement by delivering written notice to Seller within
ten (10) business days of Buyer’s receipt of such notice.  Subject to the terms
of this Agreement, the parties hereto shall have no further obligation or
liability hereunder upon such termination.

 

c)



Government Documents.  Seller agrees to provide, within ten (10) days of the
Effective Date, or as soon as practicable after Buyer’s request in the case of
documents requested by Buyer pursuant to (iv) below, the following documentation
relating to the Property to the extent that such documentation is in Seller’s
possession or within its reasonable control to obtain: (i) any applicable water
or drainage district documentation, (ii) well permits, (iii) real property tax
invoices, and (iv) any other relevant business, governmental or regulatory
documents that Buyer requests. Seller shall also execute all relevant releases,
which would allow Buyer to obtain any reasonable information which is not within
the reasonable control of Seller.

 

d)



Rental Agreement.  Seller agrees to enter into the Lease Agreement (attached as
Exhibit C)(the “Lease Agreement”). The Lease Agreement shall be executed by
Seller at Closing.

 

e)        Cancellation.  If any of the foregoing conditions precedent is not
satisfied or waived in writing by Buyer, Buyer may, but shall not be obligated
to, elect, at its option, by written notice to Seller prior to the earlier of
the time set for Closing or the specific deadline (as applicable) described
within this Section 1, to terminate this Agreement, in which event the Deposit
shall be returned to Buyer, subject to the terms of this Agreement, and the
parties hereto shall have no further obligation or liability hereunder.

 

2.        CONDITIONS PRECEDENT TO SELLERS'S OBLIGATION TO PERFORM.  In addition
to other conditions set forth in this Agreement, Sellers’s obligation to sell
the Property shall be subject to and contingent upon the following conditions
precedent, any or all of which Seller may waive by written notice only:

 

a)        Performance of Obligations.  Buyer shall have performed each of the
acts to be performed by it under this Agreement, including, without limitation,
depositing the Initial Deposit, the Additional Deposit and the Purchase Price
and Buyer’s share of the Closing Costs into Escrow prior to the Closing Date.

 

b)       Representations and Warranties.  Buyer’s representations and warranties
contained herein are ongoing through the date of and shall be true and correct
as of the date of Closing.  Buyer shall immediately notify Seller of any
material change in said representations and warranties and, upon such notice,
Seller may terminate this agreement by delivering





Page 33 of 38

--------------------------------------------------------------------------------

 



 

written notice to Buyer within ten (10) business days of Seller’s receipt of
such notice.  Subject to the terms of this Agreement, the parties hereto shall
have no further obligation or liability hereunder upon such termination.

 

c)        Rental Agreement.  Buyer agrees to enter into the Lease Agreement. The
Lease Agreement shall be executed by Buyer at Closing.

 

3.        REPRESENTATIONS, WARRANTIES, COVENANTS AND STIPULATIONS OF SELLER.

 

a)



Authority.  Seller covenants and warrants to Buyer, its successors and assigns,
that Seller has full right and lawful authority to enter into this Agreement and
no other parties have any right or ownership in or to the Property.

 

b)



Possession.  At Closing, possession of the Property will be delivered to Buyer,
free of all contracts, except for Permitted Title Exceptions, the Lease
Agreement, and the Excluded Property.

 

c)



No New Encumbrances.  From and after the Effective Date until Closing, Seller
shall not convey any portion of the Property or any rights therein, or enter
into any lease, license, conveyance, security document, easement or other
agreement, or amend any lease or existing agreement granting to a third party
(i.e., a non-affiliate) any rights with respect to the Property or any part
thereof, or any interest whatsoever therein, without Buyer’s prior written
consent.

 

d)



No Rights to Third Parties.  With the exception of Permitted Exceptions, and the
Lease Agreement attached as Exhibit C hereto, no person or entity, other than
Buyer, has any right, agreement, commitment, option, right of first refusal or
any other agreement, whether oral or written, with respect to the sale,
assignment or transfer of all or any portion of the Property.  Furthermore, from
the Effective Date until thirty (30) days after the Effective Date, Seller shall
neither enter into nor solicit from or negotiate with any third party with
respect to the sale, assignment or transfer of all or any portion of the
Property.

 

e)        Environmental.  To the best of Seller’s actual knowledge, without
independent inquiry, Seller has not used, authorized or allowed the use of the
Property and, to the best of Seller’s actual knowledge, without independent
inquiry, the Property has never been used in any manner other than in full
compliance with all Hazardous Substance laws. To the best of Seller’s actual
knowledge without independent inquiry, no soil or water in or under the Property
is contaminated by any Hazardous Substance. For purposes of this Section 2(e),
Hazardous Substances shall be any hazardous or toxic substances or waste as
those terms are defined by any federal, state or local law or regulation
(including CERLA and RCRA) and include, but are limited to, petroleum, asbestos,
polychlorinated biphenyls (PCBs), flammables, explosives and chemicals known to
cause toxicity or cancer. To the best of Seller's actual knowledge, without
independent inquiry, there are no pending or threatened actions relating to any
environmental law, there are no events or circumstances that would require
clean-up or remediation, and there are no underground storage tanks situated
upon the Property. Notwithstanding the foregoing, Buyer understands that the
Property has historically been used for agricultural and farming operations and
has been farmed by parties other than Seller, including prior owners and
Seller's prior tenant.  Seller has no present actual knowledge of environmental
contamination or violation of environmental laws, but assumes that standard
agricultural and farming chemicals, fertilizers, and pesticides have been and
are being used upon the Property in connection with such operations.  The
presence of such items shall not be deemed to be a breach of this
representation, and Buyer may obtain environmental surveys during the Inspection
Period if it desires further information with respect to such





Page 34 of 38

--------------------------------------------------------------------------------

 



 

matters. Seller has not received written notice and has no knowledge that there
has been a release to the Property (including the land, surface water, ground
water and any improvements) of any Hazardous Substances in violation of law
subsequent to the date of the relevant Phase I Environmental Report for each
property identified in Exhibit A ; provided, however, that this representation
and warranty does not include those Hazardous Substances used either by Seller
from time to time in the ordinary course of business as conducted at the
Property or used by occupants of the Property other than Seller and which, to
Seller's knowledge, have not caused contamination to the Property that requires
remediation under applicable law.  The foregoing representations and warranties
shall survive the Closing and shall not merge in the deed of conveyance. Seller
shall indemnify and hold Buyer, its affiliates and its and their partners,
managers, members, employees, shareholders, agents, officers, directors and
representatives, harmless from and against any and all actions, liabilities,
claims, damages, losses, costs, and expenses (including, but not limited to,
reasonable experts’ fees, reasonable attorneys’ fees and the costs and expenses
incurred by such attorneys and experts) arising out of or in any way related to
any breach by Seller or Seller's agents of the provisions of  this Section 3(e).

 

e)



Foreign Person.  Seller is not a foreign person within the meaning of Section
1445(f) (3) of the Internal Revenue Code, and no portion of the purchase price
is required to be withheld by Buyer pursuant to Section 1445 of such Code and
the regulations promulgated.  Upon Buyer’s request, Seller shall provide Buyer
with written verification and certification that payments to Seller are not
subject to withholding by Buyer.

 

g)       Adverse Tax Consequence.  If such taxes apply to a period on or before
the Closing, Seller shall be responsible for payment, including reimbursement to
Buyer of any rollback taxes assessed, including those assessed for any and all
“look back” periods should the assessment rate change or for any other reason
rollback taxes are assessed against the property after Closing.  This provision
shall survive Closing.

 

4.        REPRESENTATIONS, WARRANTIES AND CONVENANTS OF BUYER.

 

a)        Authority.  Buyer warrants and represents to Seller that it has, and
at Closing will have, all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated herein pursuant
to the terms and conditions of this Agreement.

 

b)       No Violation.  Buyer’s execution of this Agreement and performance of
Buyer's obligations under this Agreement will not violate any agreement, option,
covenant, condition, obligation, or undertaking of Buyer.

 

c)        Performance.  Buyer shall timely perform and comply with all covenants
and agreements, and satisfy all conditions, that Buyer is required to perform,
comply with, or satisfy under this Agreement.

 

5.        DEFAULT AND REMEDIES.  In the event any party hereto shall fail to
pay, perform or observe any of the covenants and conditions undertaken by it
herein to be paid, performed or observed, then such party shall be deemed to be
in default with respect hereto.  In the event of a default by Seller, Buyer
shall have the right, following ten (10) days prior written notice to Seller
during which period Seller has failed to cure such default, in addition to other
remedies available at law or in equity, to:  (a) require Seller to perform all
of its obligations hereunder including specifically its obligation to convey the
Property to Buyer, and (b) recover damages, including





Page 35 of 38

--------------------------------------------------------------------------------

 



 

expenses incurred by Buyer, as a result of the default.  In the event of a
default by Buyer, Seller shall have the right to declare this Agreement
canceled.

 

6.        REAL ESTATE COMMISSION.  Any real estate commission attributable to,
or associated with, the sale of the Property herein incurred by Seller shall be
paid by Seller at Closing.  Any real estate commission attributable to, or
associated with, the sale of the Property herein incurred by Buyer shall be paid
by Buyer at Closing.  Seller and Buyer shall indemnify and hold harmless the
other from any and all losses, claims, damages, costs or expenses (including
attorneys’ fees) which the other may incur as a result of any claim made by any
person to a right to a sales or brokerage commission or finder’s fee in
connection with this transaction to the extent such claim is based, or
purportedly based, on the acts or omissions of Seller or Buyer, as the case may
be.  The obligations of Buyer and Seller under this Section 5 shall survive the
Closing.

 

7.        MISCELLANEOUS.

 

a)



No Waiver.  No waiver of any covenant or condition contained in this Agreement
or of any breach of any such covenant or condition shall constitute a waiver of
any subsequent breach of such covenant or condition by either party, or justify
or authorize the nonobservance on any other occasion of the same or any other
covenant or condition hereof of either party, nor shall any forbearance by
either party to seek a remedy for any breach constitute a waiver with respect to
such or any subsequent breach.

 

b)



Successors.  Except as otherwise provided in this Agreement, the covenants,
conditions and agreement contained herein shall bind and insure to the benefit
of Seller and Buyer and their respective heirs, personal representatives,
successors and assigns.

 

c)



Captions.  The captions in this Agreement are for convenience only and are not a
part of this Agreement and do not in any way define, limit or describe or
amplify the terms and provisions or the scope or intent hereof.

 

d)



Entire Agreement Interpretation.  This Agreement represents the entire agreement
between the parties hereto and there are no collateral or oral agreements or
understandings. This Agreement supersedes all prior agreements or
representations oral or written with respect to the Property that are not
expressly set forth herein or incorporated herein by reference.  The masculine
(or neuter) pronoun shall include the masculine, feminine and neuter genders,
and the singular number shall include the plural number and vice versa.

 

e)



Amendment.  This Agreement shall not be amended or modified in any manner except
by an instrument in writing executed by the parties.

 

f)



Governing Law.  This instrument shall be governed by and constructed in
accordance with the laws of the State of California.

 

g)



Attorneys’ Fees/Expenses.  In the event any dispute between the parties results
in litigation or either party is required to retain legal counsel to enforce the
provisions hereof, then the prevailing party shall be entitled to recover from
the other any and all attorneys’ fees and expenses resulting therefrom.

 

h)



Time of the Essence.  Time shall be of the essence in this Agreement.  In the
event the time for performance of any obligation hereunder expires on a
Saturday, Sunday, or legal holiday, the time for performance shall be extended
to the next day which is not a Saturday, Sunday or legal holiday.

 

i)



Effective Date.  This Agreement shall be effective on the Effective Date.

 

j)        Counterparts and Copies.  This Agreement may be executed in one or
more counterpart signature pages (including via email in PDF format or other
electronic counterpart signature pages), each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.





Page 36 of 38

--------------------------------------------------------------------------------

 



 

j)



Construction.  The language used in this Agreement shall be deemed to be the
language approved by all parties to this Agreement to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

k)



Severability.  Each party agrees that it will perform its obligations hereunder
in accordance with all applicable laws, rules and regulations now or hereafter
in effect.  If any term or provision of this Agreement shall be found to be
wholly illegal or unenforceable, the remainder of this Agreement shall be given
full effect as if such provision were stricken.  In the event any term or
provision of this Agreement shall be held overbroad in any respect, then such
term or provision shall be narrowed, modified or limited by a court only to the
extent necessary to make such provision or term enforceable while effectuating
the intent of the parties herein expressed.

 

m)      Access to Information.  From the Effective Date and for a period of one
year following, Seller shall provide Buyer with reasonable access to such
business records specific to the Property and to the financial condition of the
Seller and Seller’s parent company and shall perform such actions pertaining to
the Property when requested by Buyer, including but not limited to, any records
or actions reasonably requested by Buyer (1) to satisfy its obligations with
respect to the Farm Service Agency, (2) to satisfy Buyer’s obligations to make
filings with the United States Securities and Exchange Commission, including any
cooperation required by Buyer’s auditors and counsel in relation to any
financial statements or financial information required to be included in such
filings, and (3) to fulfill any inquiry or inquiries which Buyer in its
reasonable discretion deems necessary hereunder.

 





Page 37 of 38

--------------------------------------------------------------------------------

 



 

EXHIBIT C

 

LEASE AGREEMENT

 

[ To be attached when complete ]

 

 

Page 38 of 38

--------------------------------------------------------------------------------